Citation Nr: 1715927	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-13 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right leg disability, excluding a right knee and right ankle disability.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney.  

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty between August 1978 and June 1984, and between March 1990 and August 1990, with periods of Active Duty for Training (ACDUTRA).  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the Veteran has already been granted service connection for right ankle degenerative joint disease as well as left ankle degenerative joint disease, status post fibula fracture.  Additionally, the Veteran has appealed the denial of a claim for service connection for a right knee disability in an October 2014 rating decision.  Therefore, the Board has recharacterized the Veteran's appeal to reflect the exclusion of both his service-connected right ankle and right knee claims.

In April 2012, the Veteran testified in support of his claim during a travel board hearing.  However, as set forth in a January 2017 letter that the Board sent to the Veteran, the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  In April 2014, the Veteran declined another hearing.  

The Veteran has raised, and the undersigned is now granting, a motion to advance the appeal on the docket based upon financial hardship.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right leg disability, excluding a right knee and right ankle disability, is not related to service.



CONCLUSION OF LAW

The criteria for service connection for a right leg disability, excluding a right knee and right ankle disability, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Treatment records and VA examinations are associated with the claims file.  

The Board notes that this appeal was remanded by the Board in November 2013 in order to obtain relevant treatment records and a new VA examination to address questions of direct service connection, secondary service connection, and aggravation of a non-service connected disability.  Additionally, in a November 2013 statement, the Veteran specifically cited records from the VAMC in Columbia, South Carolina as relevant to his claim.  

After the remand, VA obtained updated medical records, including records from the VAMC in South Carolina.  VA also obtained Social Security Administration (SSA) disability records.  In December 2013, VA provided the Veteran with a medical examination to evaluate his right leg disability.  In March 2014, the examiner provided an addendum medical opinion to answer additional questions.  The examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board is now satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

The Veteran is claiming entitlement to service connection for a right leg disability.  As noted previously, the issue of a right leg disability excludes his right knee as well as his service-connected right ankle.  In an April 2011 VA examination, he was diagnosed with a right hip sprain.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Veteran may also be eligible for benefits as a Veteran based on any period of active duty for training (ACDUTRA) where he was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) where he was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 1131 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.6(a)-(d), 3.303(a) (2015); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).

Based on the evidence as detailed below, his claim for service connection for a right leg disability is denied.

Initially, the Board acknowledges that service treatment records reflect multiple complaints regarding the Veteran's right leg.  Specifically, in August 1980, he received an unspecified right thigh injury.  In January 1982, he complained of right upper leg pain upon running, jumping, and under pressure.  In May 1982, he was issued a crutch for right leg pain.  However, it does not appear that his right leg symptoms in service were representative of a chronic disorder.  He reported an unremarkable medical history and underwent a normal separation examination in June 1984.  Additionally, a physician made no pertinent notations during a National Guard enlistment examination in November 1988.  During his National Guard service, a physician made no notations regarding right leg symptoms in August 1992 and March 1997 periodic examinations.

In fact, the post-service evidence does not reflect symptoms related to a right leg injury for many years after the Veteran left active duty service.  The post-service evidence does not reflect symptoms related to a right leg injury until June 2009, when he complained of right lower leg pain due to a tibia and fibula fracture while on active duty.  The Board emphasizes that approximately twenty years elapsed between when the Veteran stated he suffered his injury, which was in 1989, and his right leg symptoms in 2009.  Therefore, continuity is not established based on the clinical evidence of record.

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as a right leg disability, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Specifically, a careful review of the Veteran's medical records reveals inconsistencies between the Veteran's statements and his treatment records.  In a detailed August 2009 statement, he recalled that when he was at Fort Riley, Kansas in 1989, he was playing company softball and broke his fibula and tibia on his right foot and leg.  He stated that he was treated and wore a cast for several months.  During his April 2011 hearing, he made similar remarks regarding the etiology of his right leg disability.  

There is no medical evidence documenting a fracture of the right tibia and fibula during service.  Instead, the Board found that in June 1990, he received a left leg non-weight bearing cast following an oblique fibula fracture.  The Board also notes that the Veteran is service-connected for left ankle degenerative joint disease, status post fibula fracture.  The Board does recognize that a July 2009 X-ray revealed minimal degenerative changes to the tibiotalar joint of the ankle; however, there is no evidence linking his military service to these minimal degenerative changes many years later.

Therefore, the Board recognizes that he suffered an injury to his left leg that impacted his fibula; however, no records of complaints or treatment for a right leg fracture during service are found.  The Board places greater probative weight on contemporaneous medical records, contrasted with statements made decades after the fact and in pursuit of benefits.  The Board acknowledges that the Veteran may genuinely believe in what he has asserted, but the length of time which elapses from an event to its report reduces the reliability of the report due to the fallibility of human memory.  See generally Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  

Based on these statements that are inconsistent with the medical record, the Board finds that the Veteran's assertions are not credible.  Therefore, the Board is unable to rely on the Veteran's testimony alone that he has experienced right leg symptoms continuously since service.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, continuity is not established based on the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorders and either his active duty or his service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty and his service-connected disabilities, despite his contentions to the contrary.

First, there are no treatment records establishing that the Veteran's right leg disability is related to active duty, nor has any physician asserted that such a relationship exists.  The Board acknowledges that in his May 2011 notice of disagreement, he stated that he was being treated by VA and his VA doctor thought that his right leg disability is connected to his military service.  Nevertheless, the Veteran has submitted no statement from his treating physician. 

In a March 2014 opinion, the examiner addressed the Veteran's theory of entitlement due to service connection as well as his theory of entitlement due to secondary service opined that the Veteran's right leg disability less likely as not manifested during a period of the Veteran's service.  The examiner acknowledged that he had a right thigh muscle strain during service, but his discharge examination was normal.  Additionally, the examiner opined that the Veteran's right leg disability is less likely as not proximately due to or the result of the Veteran's service-connected ankle disabilities.  The examiner cited the fact that the x-ray of the left ankle was normal and the right ankle showed only minimal degenerative changes.  Finally, the examiner opined that the Veteran's right leg disability is less likely as not aggravated by his service-connected ankle disabilities.  The examiner indicates that these degenerative changes were too minor to affect a right leg disability.  The examiner reasoned that of his service-connected ankles, the left ankle was normal and the right ankle had minimal degenerative changes.  

The Board finds that the December 2013 examination, when combined with the March 2014 addendum, was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  

In adjudicating this claim, the Board has specifically considered the statements made by the Veteran relating his claimed disorder to service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Although the Veteran is competent to testify that he suffers from right leg pain, he is not competent to provide a medical opinion linking the right leg pain during service to his right leg issues during service.  Such a medical nexus does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's right leg disability, with the exclusion of a right knee and right ankle disability, to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right leg disability, excluding a right knee and right ankle disability, is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


